DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
This application is subject to a Terminal Disclaimer filed 6/28/2022 and approved 6/29/2022.  As such the previous Double Patenting rejection is withdrawn as moot.  The instant application is subject to the statutory term of prior patent number 11,093,804.  
Response to Amendment
The Examiner notes that the amended claims filed 6/28/2022 do not indicate all the deleted language from the previous version of the claims, namely “wherein the real target object which is touching the first real reference object is recognized in the real space in advance together with the first real reference object.”  Although the amended claim 1 is entered and currently under consideration as presented in the amendments filed 6/28/2022 (i.e. considered as having the above language deleted from the claim), in further filings the Applicant must include proper markings to indicate changes that have been made relative to the immediate prior version of the claims.  See MPEP 714. 
Claim 1 has been amended to correct for the rejection made under 35 U.S.C. 112(b) and as such the rejection has been withdrawn.
Response to Arguments
Applicant’s arguments, see Applicant’s correspondence, filed 6/28/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lin and Piramuthu.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2021/0272253 A1) in view of Piramuthu et al. (US 2019/0205646 A1).
Regarding claim 1, Lin discloses: 
An information processing apparatus comprising a processor configured to (Abstract of Lin: image merging system; Lin ¶ 149: system includes processors to perform methods)
	Recognize a first real reference object in a real space (Lin ¶ 37 and Fig. 1, act 102: identify faces in received images – including at least one man identified – see left image in step 102 identifying at least one person – i.e. left most man), and 
	If (i) a second real reference object that is identical to the first real reference object, or is in a category identical to a category of the first real reference object, is recognized in the real space in a field of view of a captured image (Lin ¶ 37 and Fig. 1, act 102: identify faces in received images – including at least one man identified – see left image in step 102 identifying at least 2 more men in real space image, where “second real reference object” is one of the men within the same category as another one of the men) and (ii) a real target object is not in the field of view of the captured image, (Lin ¶ 25: analyze images to detect one or more persons that is missing from a first image, where detected missing person is “real target object”) display a virtual version of the real target object [with] (Lin ¶ 39 and Fig. 1, act 104: image merging system determines a person is missing from the base image; Lin ¶ 41 – ¶ 42 and Fig. 1, acts 108 and 110: image merging system determines location in base image to include missing person, and generates a merged image – see Fig. 1 showing generated merged image with missing person, i.e. “real target object not in field of view of captured image” where captured image is base image, shown as left image in act 102 of Fig. 1;  Examiner notes that Lin teaches the real objects in the base image and the virtual objects in the second image, but note that even if this element is missing, the 103 combination of Lin with the AR technique of Piramuthu discloses this distinction between virtual and real objects)
	Lin further discloses the second condition as related to an object in the image field (namely, if the object is not missing, there is no substitute object displayed).  
	If (i) the second real reference object is recognized in the real space in the field of view of the captured image and (ii) the real target object is in the field of view of the captured image, not display the virtual version of the real target object (Lin ¶ 39 and Fig. 1: the act of determining a person missing from base image includes detecting whether more than one object is within the image – in other words, base image shows 3 men, one of which can be the “second real reference object” recognized in the field of view and a second recognized man that is also not missing from the base image is in the field of view, such that the system does not mask out and merge a missing image of the man into the base image) 
Lin does not explicitly teach the spatial arrangement claimed for displaying virtual version of the real target object on the second real reference object.  
Piramuthu discloses:
	Recognize a first real reference object in a real space (Piramuthu ¶ 39: collect digital images of physical objects in living room and recognize objects included within the digital images; Also discussed in Piramuthu ¶ 63), and 
	If (i) a second real reference object that is recognized in the real space in a field of view of a captured image and (ii) a real target object is not in the field of view of the captured image, (Piramuthu ¶ 31: A determination is then made that an item is missing in the subsequent physical environment based on the subsequent digital image and the trained machine-learning model by the computing device; Piramuthu ¶ 83: “Given the determined common items, the camera platform manager module 116 is also able to determine items that are “missing” from digital image corresponding to certain context”, in this example a television is missing from detected surfaces in image – see Fig. 11 showing fourth living room missing television from wall) display a virtual version of the real target object on the second real reference object (Piramuthu ¶ 86 and Figs. 11–13: AR/VR system determines missing items and superimposes suggested items in living room – see Fig. 12 showing superimposing missing television on wall surface)
	Both Lin and Piramuthu are directed to image processing systems which detect missing objects and augment real images of an environment to include the missing objects.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, and with a reasonable expectation of success, to modify the image processing for detecting missing objects in an image and adding those missing objects if desired or necessary as provided by Lin, with the augmented reality technique for performing the detection of missing objects and adding virtual representations of the missing objects on real world objects as provided by Piramuthu, using known electronic interfacing and programming techniques.  The modification results in an improved image processing system by better incorporating missing objects into a more integrated and realistic visual representation (e.g. allowing overlapping display of objects), providing improved visualization to a user, while also incorporating an augmented reality display for more intuitive and realistic display of digital enhanced images of a user’s environment.    
Regarding claim 2, Lin modified by Piramuthu further discloses: 
Wherein the processor is further configured to, if (i) the second real reference object is recognized in the real space in the field of view of the captured image (Lin ¶ 43 and Fig. 3B: faces identified in base image 306, element 310b) and (ii) the real target object is in the field of view of the captured image (Lin Fig. 3B, element 310c), determine whether details of the real target object in the captured image differ from the virtual version of the real target object (Lin ¶ 68 and ¶ 69: “the image merging system compares each of the face descriptors for faces detected in the base image to each of the face descriptors for faces detected in the second image”, and “the image merging system determines a matching face across the base image and the second image when a face descriptor in the base image, when compared to a face descriptor in the second image, has a similarity score that is within a face similarity threshold” – i.e. 310c to 312c)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616